          Case 5:20-cv-00186-R Document 23 Filed 12/08/20 Page 1 of 4



                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

VALERIE WILLIFORD,                            )
                                              )
                     Plaintiff,               )
                                              )
v.                                            )          CIV-20-186-R
                                              )
INTERSTATE TRUCKERS LTD.                      )
ASSISTANCE ADMINISTRATION,                    )
                                              )
                                              )
                     Defendant,               )

                                         ORDER
       Before the Court is Plaintiff’s Motion to Compel (Doc. No. 17). Defendant

responded in opposition to the motion. (Doc. No. 20). In the motion Plaintiff argues that

Defendant waived the attorney-client privilege by failing to timely provide a privilege log.

Plaintiff further argues the documents sought are not privileged and requests that the Court

order “Defendant to produce all email communications between Defendant and its

investigators regarding Plaintiff’s complaint(s) and investigations thereof.” (Doc. No. 17,

p. 4). The Court ordered Defendant to produce the emails identified by Plaintiff in her

motion to the Court for in camera review. Upon consideration of the parties’ submissions

and having conducted an in camera review of the documents, the Court finds as follows.

       Rule 26(b)(5)(A) provides:
       When a party withholds information otherwise discoverable by claiming that
       the information is privileged or subject to protection as trial-preparation
       material, the party must:
       (i)expressly make the claim; and
       (ii) describe the nature of the documents, communications, or tangible things
       not produced or disclosed—and do so in a manner that, without revealing
       information itself privileged or protected, will enable other parties to assess
       the claim.
             Case 5:20-cv-00186-R Document 23 Filed 12/08/20 Page 2 of 4



Defendant concedes that its privilege log was not provided to Plaintiff at the same time it

responded to Plaintiff’s discovery requests, that is, on June 4, 2020. Rather, Defendant

finally submitted its privilege log to Plaintiff on September 9, 2020. Plaintiff contends that

this delay resulted in waiver of the privilege, a conclusion with which Defendant disagrees.

        The Court finds that, although the privilege log was not provided by Defendant to

Plaintiff at the same time as its June 4, 2020 discovery responses, Defendant did not waive

the attorney-client privilege. Defendant provided a privilege log without inordinate delay,

and Plaintiff does not complain about the sufficiency of the privilege log.

        Plaintiff next contends that Defendant cannot avoid production of the requested

documents by claiming privilege for communications between attorney and client and

simultaneously relying on the Faragher/Ellerth defense.1 Defendant contends that, because

counsel did not perform the investigation into Plaintiff’s Title VII allegations, it is entitled

to assert the attorney-client privilege with regard to the documents at issue herein.

        Although Plaintiff requests that the Court compel Defendant to produce all email

communications between Defendant and its investigators, Plaintiff does not identify any

emails in the privilege log that indicate such a communication.2 Additionally, the cases




1
        The Faragher/Ellerth defense allows an employer to escape some Title VII liability if it can prove
        “two necessary elements: (a) that the employer exercised reasonable care to prevent and correct
        promptly any sexually harassing behavior, and (b) that the plaintiff employee unreasonably failed
        to take advantage of any preventive or corrective opportunities provided by the employer or to avoid
        harm otherwise.” Kramer v. Wasatch Cnty. Sheriff's Office, 743 F.3d 726, 745 (10th Cir. 2014)
        (internal quotation marks omitted).
Chavez v. Bd. of Cty. Commissioners of Lake Cty., Colorado, 423 F. Supp. 3d 1106, 1109 (D. Colo. 2019).
2
  Notably, the Motion to Compel does not provide the Court with any context for the emails for which she seeks
production—specifically Plaintiff does not identify the role of the participants in the various emails. The Court’s
review of Defendant’s discovery requests, attached to Defendant’s Response as Exhibit 5, assisted the Court in
identifying the participants in the emails. The Court’s review does not indicate that Mary Whitson or Cindy Green,
investigators from Onward HR Solutions, the outside investigation company hired to complete the investigation into
                                                         2
              Case 5:20-cv-00186-R Document 23 Filed 12/08/20 Page 3 of 4



cited by Plaintiff regarding the inability to rely on attorney-client privilege in

circumstances where the attorney conducts the investigation into allegations of harassment

or discrimination are inapposite in this case, where the investigation was conducted by an

outside party.3 The Court’s in camera review of the documents reveals no communications

between Defendant and the outside investigators withheld on the basis of the attorney-

client privilege.

         [I]n the Tenth Circuit, “[t]he attorney-client privilege protects confidential
         communications by a client to an attorney made in order to obtain legal
         assistance from the attorney in his capacity as a legal advisor.” In re Grand
         Jury Proceedings, 616 F.3d 1172, 1182 (10th Cir. 2010) (internal quotation
         marks omitted) (citation omitted). “[T]he mere fact that an attorney was
         involved in a communication does not automatically render the
         communication subject to the attorney-client privilege.” Id. (quoting Motley
         v. Marathon Oil Co., 71 F.3d 1547, 1550–51 (10th Cir.1995)). Rather, the
         “communication between a lawyer and client must relate to legal advice or
         strategy sought by the client.” Id. (internal quotation marks omitted) (citation
         omitted).

Entrata, Inc. v. Yardi Sys., Inc., No. 2:15-CV-00102, 2018 WL 4146605, at *2 (D. Utah

Aug. 30, 2018).4 Under this standard, the Court finds that the communications identified



Plaintiff’s allegations of harassment, discrimination, and retaliation, was a participant in any of the emails. If the
Court’s conclusion is incorrect the parties should correct the Court’s misapprehension of the record.
3
  The Court acknowledges that the outcome of the instant motion likely would be different if counsel had conducted
the investigation.
         The 10th Circuit has not – and indeed, as best as the Court’s research reveals, nor has any Circuit
         Court of Appeals –categorically stated that assertion of a Faragher/Ellerth defense operates to waive
         privileges that attach to an attorney-guided investigation of a sexual harassment complaint. But
         the clear weight of District Court authority leans towards such a finding.
Culp v. Remington of Montrose, LLC, No. 18-CV-02213-MSK-GPG, 2020 WL 2316099, at *2 (D. Colo. May 11,
2020)(emphasis added citations omitted).
4
  This case involves both federal and state law claims. “Where a privilege is asserted for evidence relevant both to
federal and pendent state-law claims, most circuit courts have either held that federal privilege law governs or
approved of such an approach without explicitly adopting it.” Vondrak v. City of Las Cruces, 760 F. Supp. 2d 1170,
1176 (D.N.M. 2009) (citing D.C., Second, Third, Sixth, Seventh, Ninth, and Eleventh Circuit cases). “The United
States Court of Appeals for the Tenth Circuit has differed from the other circuit courts to the extent that it has held
that, where there are federal and state law claims, ‘as to state causes of action, a federal court should look to state law
in deciding privilege questions.’” Id. However, the Tenth Circuit has not determined whether federal or state privilege
law applies where, as here, the evidence is relevant to both federal and state claims. Entrata, id. This Court concurs
                                                            3
              Case 5:20-cv-00186-R Document 23 Filed 12/08/20 Page 4 of 4



by Plaintiff in her Motion to Compel and provided by Defendant to the Court for in camera

review are subject to the attorney-client privilege.5 The relevant emails indicate that

information is being conveyed by the client, Interstate Trucking, Ltd., to the attorney, Paul

Ross, for purposes of obtaining legal advice, or communications by Mr. Ross to his client

conveying legal advice. Although certain of the information contained in the emails is

subject to discovery via alternative methods, Plaintiff is not entitled to the documents

reviewed.

         For the reasons set forth above, Plaintiff’s Motion to Compel is DENIED.

         IT IS SO ORDERED this 8th day of December 2020.




with those district courts in this Circuit that have concluded the federal privilege law applies when the primary source
of the court’s jurisdiction is the federal claim. Vondrak, 706 F.Supp.2d at 1177; Entrata, Inc., 2018 WL 4146605;
Tanner v. McMurray, 405 F. Supp. 3d 1115, 1187 (D.N.M. 2019).
5
  Defendant provided the Court with various email chains and not all emails in the chain are privileged. However, to
the extent any of the emails are not privileged, the Court finds that information contained therein is not relevant to this
case nor reasonably calculated to lead to the discovery of admissible evidence and therefore not discoverable. See Fed.
R. Civ. P. 26(b).
                                                            4
